Title: George Washington to Edmund Randolph, [24 November 1792]
From: Washington, George
To: Randolph, Edmund



[United States Novr. 24. 92]
Sir

It appears to me necessary, that processes should issue without further delay upon the Indictments found at the last Circuit Court held at York Town in the Commonwealth of Pensylvania, in reference to the laws laying a duty on Spirits distilled within the United States—and proper, that they should be served by the Marshall of the District of Pensylvania, in person. I am to desire that the requisite arrangements [with the Attorney & marshall of the before mentioned District] may be taken for these purposes; [and], you are authorized to signify to the [latter] my expectation of his immediate Agency in the business.

[G W]
[The Attorney Genl of the U S]
